DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 12/22/2021.
Claims 1-20 are currently pending in this application. Claims 1-3 and 12-18 have been amended.
No new information disclosure statement (IDS) has been filed.

Response to Arguments
The previous objection to the abstract has been withdrawn in response to the amendments to the abstract.
The previous 112(b) rejections to claims 1-20 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 101 rejections to claims 1-20 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 103 rejections to claims 1-20 have been withdrawn in response to the applicant’s amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after further consideration, it is noted that the prior art does not teach all the features of the claimed invention.
Regarding independent claims 1, 12 and 18,

Gary et al. (US 7,962,380 B2) discloses a camp registration website and method for enabling a user to select camps offered by a plurality of providers. The camp registration website allows a user to search for, gather information regarding, and register for camps offered by a plurality of different providers. The camp registration web server may provide a master application to the user that is useable to apply for the various selected camps. The website may also maintain personalized information for a respective user, such as a personalized calendar for a respective user that stores date information regarding the camps selected by the user as well as local current events of interest. The server may provide resulting information over the network for display on the client computer system. Upon confirmation of the selections, payment and agreement to the terms, the user will select submit, at which time the server will automatically submit the application to all selected camp providers along with payment on behalf of the user - see figs. 1, 2; abstract; columns 1-2, 6 and 7 of Gary.

Gupta (US 7,058,605 B2) teaches a document transfer system enabling a consumer to obtain a document from an owner upon payment for using a cryptographic protocol involving the consumer, the owner, a document source. The documents are distributed in an encrypted manner using offline or online means. Prior to ordering a document, the owner and consumer agree on a mediator acceptable to both parties. The parties also agree upon an acceptable copyright agreement specified in a manner - see abstract; fig. 1; columns 3-4 of Gupta.

Nadarajah (US 7,725,582 B2) discloses a communications system as a proxy for a user device in a communications network. The communications system includes a network gateway that receives content in response to a user initiated content utilization attempt from a user device. A computer receives the content from the network gateway and, in response to receiving the content, determines whether the content utilization by the user can be permitted. The computer can also determine whether the content utilization by the user can be completed based upon an ID provided with the content. A typical encryption scheme involves the use of a pair related keys. Content is encrypted using a public key that is made available by the user device and a private key is used by the user device to decrypt content encrypted - see figs. 2-4; abstract; columns 2-4 and 6 of Nadarajah.

However, the prior art of record does not teach or render obvious the limitations, specific to the other limitations with combination of, in independent claims 1, 12 and 18 of a method, medium or server of a secure document exchange server for:
receiving a request from a content owner to initiate a document request between a record provider and a service provider;
sending to the record provider the document request, the document request comprising at least:
particular information, as required by the service provider, for the record provider to send to the service provider, wherein the particular information is information stored for or about the content owner by the record provider;
contact information of the service provider; and
an encryption key with which the record provider is to encrypt the particular information before sending to the service provider; and
sending to the service provider a notification message, the notification message comprising at least a decryption key with which to decrypt the particular information from the record provider.

Dependent claims 2-11, 13-17, 19 and 20 are allowed as they depend from allowable independent claims 1, 12 or 18.

Therefore, Examiner considers the above limitations in combination with the remaining limitations of their respective independent claims, as applied to ***field of endeavor*** as the non-obvious novelties of the invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495